ROBERT MADDEN HILL, Circuit Judge,
dissenting.
I agree with the majority in Part II of its opinion that compulsory urine testing conducted by the Customs Service (Service) under the drug-testing program challenged here implicates fourth amendment rights. I do not agree, however, that the program is consistent with the requirements of the fourth amendment. My disagreement stems from my conclusion that the program at issue in this case is an ineffective method for achieving the Customs Service’s goals, and thus it is an unreasonable invasion of the Customs Service’s employees’ fourth amendment rights. Therefore, I would hold that this particular program is unconstitutional.
The majority frames its examination of whether the testing program complies with the fourth amendment by questioning whether the search is reasonable. In analyzing this issue, the majority balances the social and governmental need for the testing against the risk that the search will undermine the social order by unduly in-*183trading upon the employee’s personal rights of privacy.1
An important weight in this balance is that the means chosen to accomplish the governmental interest must effectively achieve that goal. The majority opinion acknowledges the importance of the effectiveness element. See majority opinion, Part III (I) (after stating, “The Union observes that we must also consider the likelihood that the search will be a ‘sufficiently productive mechanism’ for achieving its purposes, for no privacy invasions should be permitted unless some good end is served,” the majority goes on to analyze this issue) (footnote omitted) (emphasis added); Part III (D) (“Government employees may be subject to searches or other restraints on their liberties that would be impermissible in the absence of the employment relationship so long as these requirements are reasonably aimed at assuring integrity and competence.”) (footnote omitted) (emphasis added). I recognize that the effectiveness factor arises in only two instances in the majority’s opinion, and that there are numerous other factors involved in the balance. However, I believe it is the most important factor, and I read the majority’s opinion as also recognizing its preeminence.
The Supreme Court likewise has pointed out that an important factor in deciding if the government intrusion is reasonable is whether the measures adopted will achieve the objectives of the search. See, e.g., T.L.O., 469 U.S. at 337, 105 S.Ct. at 741, 83 L.Ed.2d at 732 (the Court must balance privacy expectations against “the government’s need for effective methods to deal with breaches of public order”) (emphasis added); T.L.O., 469 U.S. at 342, 105 S.Ct. at 744, 83 L.Ed.2d at 735 (“Such a search will be permissible in its scope when the measures adopted are reasonably related to the objectives of the search____”) (emphasis added); Delaware v. Prouse, 440 U.S. 648, 659, 99 S.Ct. 1391, 1399, 59 L.Ed.2d 660, 671 (1979) (“The question remains, *184however, whether in the service of these important ends [the government interests] the discretionary spot check is a sufficiently productive mechanism to justify the intrusion upon Fourth Amendment interests____”) (emphasis added). Thus, a necessary element in order to have a reasonable drug-testing program under the fourth amendment is a program that will achieve its objectives, i.e., an effective program.
I believe that the present program is ineffective in the accomplishment of its goals for three basic reasons. First, customs agents that are currently employed in sensitive positions are not tested. Thus, a substantial amount of the current workforce would not be subjected to testing. Although perhaps in the future under the program most of the employees in sensitive positions will have been tested, we are examining the effectiveness of the program at this time. Second, once a tested employee is accepted into a covered position, he is never tested again. It could easily be the case that this “clean” employee will later succumb to the temptation of the use of drugs without being detected. Finally, and most importantly, employees given a five day notification of a test date need only abstain from drug use to prevent being identified as a user. The majority, however, points out that an addict may not be able to abstain for five days. However, it would seem that a person so addicted will be identified as a drug user without the need for a urine test. Also, the majority states that a drug user still faces a significant Nsk that his test would be positive and therefore he may be deterred from seeking a more sensitive position. However, he also could postpone applying for a sensitive position until he is sure that there is no possibility of detection.2 In sum, in my opinion the Service’s program is ineffective in accomplishing the goals it purportedly seeks to accomplish.
Since I do not believe that the program here achieves its sought after goal, I find it is unreasonable and thus violative of the fourth amendment. I see no reason to allow this invasion of the employees’ fourth amendment rights without some concomitant benefit to society.3
For these reasons, I respectfully dissent from the majority opinion.

. I have some reservations with the method of analysis used by the majority in deciding whether the urine testing feature of the program is reasonable under the fourth amendment. The majority immediately engages in a balancing test, stating that, "While ‘some quantum of individualized suspicion is usually a prerequisite to a constitutional search or seizure ... the Fourth Amendment imposes no irreducible requirement of such suspicion.’ In certain limited situations, ‘the balance of interest precludes insistence upon "some quantum of individualized suspicion.”’” At 176-77. (footnotes omitted). The majority offers no explanation why this case presents a situation where no warrant, no probable cause, nor even any level of suspicion is required, contrary to the language of the fourth amendment.
I doubt whether the majority’s analytical starting point is proper in light of the fourth amendment’s explicit language. See U.S. Const, amend. IV ("The right of the people to be secure in their persons ... against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause”). I believe, therefore, that some explanation should be made of why the warrant and probable cause requirement expressed in the fourth amendment should not be applied in this case, or at least why no level of suspicion is required. Cf. New Jersey v. T.L.O., 469 U.S. 325, 351, 105 S.Ct. 733, 748, 83 L.Ed.2d 720, 741 (1985) (Blackmun, J. concurring) (“I believe that we have used such a balancing test, rather than strictly applying the Fourth Amendment's Warrant and Probable Cause Clause, only when we are confronted with ‘a special law enforcement need for greater flexibility.’ ... Only in those special circumstances ... is a court entitled to substitute its balancing of interests for that of the Framers.”). The usual fourth amendment analysis has centered on whether the authorities had a warrant, or, if not, whether they fit within an exception to the warrant requirement, and whether they had probable cause. See T.L.O., 469 U.S. at 354-55, 105 S.Ct. at 750-51, 83 L.Ed.2d at 743. (Brennan, J., concurring in part and dissenting in part). Even in the cases in which the Supreme Court has determined that neither a warrant nor probable cause is required, it typically does set forth its reasons for such a determination. See, e.g., O’Connor v. Ortega, — U.S.- - — , 107 S.Ct. 1492, 1498-1502, 94 L.Ed.2d 722-28 (1987) (discussing why no warrant is required and why probable cause is an inappropriate standard for public employer searches of their employees’ offices). But see Bell v. Wolfish, 441 U.S. 520, 558-60, 99 S.Ct. 1861, 1884-85, 60 L.Ed.2d 447, 481-82 (1979) (concluding that body-cavity searches of prison inmates can be conducted in the absence of probable cause without explaining why neither a warrant nor probable cause was required). I do not now engage in such an analysis because even assuming without deciding that reasonable suspicion is not required, my conclusion that the drug-testing program is not reasonable due to its ineffectiveness makes a discussion of that issue unnecessary.


. The Service, in response to the question by the court, "How easily can a drug user avoid detection by abstaining from drug use five days before the urinalysis?", stated that it would remove the five-day notification provision from the testing program. Even assuming that at this point in the appeal the Service can alter the testing program, such a change would not affect my conclusion that the program is ineffective. The potential employee merely has to abstain from drug use for a short period prior to applying for a sensitive position. Then, any testing would be negative, and after being accepted, the employee could resume using drugs with no potential for being discovered as a drug user.


. I recognize that my views can be seen as advocating a more intrusive and more far-reaching drug-testing program. I emphasize, however, that I do not mean to imply that I would necessarily find such a program constitutional. Such a program will also have to be examined on its own merits.